Exhibit 10.21

 

EXECUTIVE SEVERANCE AGREEMENT

 

                                 , 2001

 

[Named Executive Officer]

 

 

c/o FEI Company

 

 

7451 NW Evergreen Parkway

 

 

Hillsboro, Oregon  97124-5830

 

Executive

 

 

 

FEI Company

 

 

an Oregon corporation

 

 

7451 NW Evergreen Parkway

 

 

Hillsboro, Oregon 97124-5830

 

FEI

 

FEI considers the establishment and maintenance of a sound and vital management
to be essential to protecting and enhancing the best interests of FEI and its
shareholders.  In this connection, FEI recognizes that, as is the case with many
publicly held corporations, the possibility of a change of control may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of FEI and its shareholders.  In order to induce
Executive to remain employed by FEI in the face of uncertainties about the
long-term strategies of FEI and possible change of control of FEI and their
potential impact on Executive’s position with FEI, this Executive Severance
Agreement (“Agreement”), which has been approved by the Board of Directors of
FEI, sets forth the severance benefits that FEI will provide to Executive in the
event Executive’s employment by FEI is terminated under the circumstances
described in this Agreement.

 

1.             Employment Relationship.  Executive is currently employed by FEI
as Vice President and General Manager – Asia Sales and Service Division. 
Executive and FEI acknowledge that either party may terminate this employment
relationship at any time and for any or no reason, subject to the obligation of
FEI to provide the severance benefits specified in this Agreement in accordance
with the terms hereof.

 

2.             Release of Claims.  In consideration for and as a condition
precedent to receiving the severance benefits outlined in this Agreement,
Executive agrees to execute a Release of Claims in the appropriate form attached
as Exhibit A (“Release of Claims”).  Executive promises to execute and deliver
the Release of Claims to FEI within the later of (a) 45 days from the date
Executive receives the Release of Claims or (b) the last day of Executive’s
active employment.

 

3.             Compensation Upon Termination Following A Change of Control.  In
the event of a Termination of Executive’s Employment (as defined in Section 6.1
of this Agreement) other than for Cause (as defined in Section 6.2 of this
Agreement), death or Disability (as defined in Section 6.3 of this Agreement)
within 18 months following a Change of Control (as defined in

 

--------------------------------------------------------------------------------


 

Section 6.4 of this Agreement), or prior to a Change of Control at the direction
of a person who has entered into an agreement with FEI, the consummation of
which will constitute a Change of Control, and contingent upon Executive’s
execution of the Release of Claims and compliance with Section 8, Executive
shall be entitled to the following benefits:

 

3.1           As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, FEI shall pay Executive, in a single
payment after employment has ended and eight days have passed following
execution of the Release of Claims without revocation, an amount in cash equal
to two years of Executive’s annual base pay at the rate in effect immediately
prior to the date of termination.

 

3.2           Pursuant to COBRA, a federal law, Executive is entitled to extend
coverage under any group health plan in which Executive and Executive’s
dependents are enrolled at the time of termination of employment.  FEI will pay
Executive a lump sum payment in an amount equivalent to 1.33 times the
reasonably estimated cost Executive may incur to extend for a period of 18
months under the COBRA continuation laws Executive’s group health and dental
plan coverage in effect at the time of termination.  Executive may use this
payment for such COBRA continuation coverage or for any other purpose.

 

3.3           Executive shall be entitled to receive an amount equal to 100% of
the Executive’s target benefit for the year in which Termination occurs under
annual cash incentive plans in effect at the time of termination (less amounts
previously paid).  The amount payable pursuant to Section 3.3 shall be paid on
the same date that the Section 3.1 payment is payable.

 

3.4           For a period of two years following Termination of Executive’s
Employment, FEI shall maintain in full force and effect, at its sole cost and
expense, for Executive’s continued benefit, any life insurance policy insuring
Executive’s life in effect immediately prior to termination, provided that
Executive’s continued participation is possible under the general terms and
provisions of such policy.  At Executive’s election or in the event that
Executive’s  continued participation in such policy is barred, FEI shall make a
lump sum payment to Executive equal to the total premiums that would have been
paid by FEI for such two-year period.  The maximum amount that FEI shall be
obligated to pay pursuant to this Section 3.4 in premiums and payments to
Executive shall be $5,000.

 

3.5           All outstanding stock options held by Executive under all stock
option and stock incentive plans of FEI shall become immediately exercisable in
full and shall remain exercisable until the earlier of (a) two years after
termination of employment or (b) the option expiration date as set forth in the
applicable option agreement.  All vesting requirements and repurchase rights of
FEI under all outstanding restricted stock awards held by the Executive shall
immediately terminate.

 

2

--------------------------------------------------------------------------------


 

3.6           Notwithstanding any provision in this Agreement, in the event that
Executive would receive a greater after-tax benefit from the Capped Benefit (as
defined in the next sentence) than from the payments pursuant to this Agreement
(the “Specified Benefits”), the Capped Benefit shall be paid to Executive and
the Specified Benefits shall not be paid.  The Capped Benefit is the Specified
Benefits, reduced by the amount necessary to prevent any portion of the
Specified Benefits from being “parachute payments” as defined in section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (“IRC”), or any
successor provision.  For purposes of determining whether Executive would
receive a greater after-tax benefit from the Capped Benefit than from the
Specified Benefits, there shall be taken into account all payments and benefits
Executive will receive upon a change in control of the Company (collectively,
excluding the Specified Benefits, the “Change of Control Payments”).  To
determine whether Executive’s after-tax benefit from the Capped Benefit would be
greater than Executive’s after-tax benefit from the Specified Benefits, there
shall be subtracted from the sum of the before-tax Specified Benefits and the
Change of Control Payments (including the monetary value of any non-cash
benefits) any excise tax that would be imposed under IRC § 4999 and all federal,
state and local taxes required to be paid by Executive in respect of the receipt
of such payments, assuming that such payments would be taxed at the highest
marginal rate applicable to individuals in the year in which the Specified
Benefits are to be paid or such lower rate as Executive advises FEI in writing
is applicable to Executive.

 

4.             Tax Withholding; Subsequent Employment.

 

4.1           All payments provided for in this Agreement are subject to
applicable tax withholding obligations imposed by federal, state and local laws
and regulations.

 

4.2           The amount of any payment provided for in this Agreement shall not
be reduced, offset or subject to recovery by FEI by reason of any compensation
earned by Executive as the result of employment by another employer after
termination.

 

5.             Other Agreements.  In the event that severance benefits are
payable to Executive under any other agreement with FEI in effect at the time of
termination (including but not limited to any employment agreement, but
excluding for this purpose any stock option agreement that may provide for
accelerated vesting or related benefits upon the occurrence of a change in
control), the benefits provided in this Agreement shall not be payable to
Executive.  Executive may, however, elect to receive all of the benefits
provided for in this Agreement in lieu of all of the benefits provided in all
such other agreements.  Any such election shall be made with respect to the
agreements as a whole, and Executive cannot select some benefits from one
agreement and other benefits from this Agreement.

 

6.             Definitions.

 

6.1           Termination of Executive’s Employment.  Termination of Executive’s
Employment means that FEI has terminated Executive’s employment with FEI
(including any subsidiary of FEI).  Termination of Executive’s Employment shall
include termination by Executive, within 18 months of a Change of Control, by
written notice to FEI referring to the applicable paragraph of Section 6.1, for
“Good Reason” based on:

 

3

--------------------------------------------------------------------------------


 

(A)         the assignment to Executive of a different title, job or
responsibilities that results in a substantial decrease in the level of
responsibility of Executive with respect to the surviving company after the
Change of Control when compared to Executive’s level of responsibility for FEI’s
operations prior to the Change of Control;

 

(B)           a reduction by FEI or the surviving company in Executive’s base
pay as in effect immediately prior to the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees
generally;

 

(C)          a significant reduction by FEI or the surviving company in total
benefits available to Executive under cash incentive, stock incentive and other
employee benefit plans after the Change of Control compared to the total package
of such benefits as in effect prior to the Change of Control; or

 

(D)         FEI or the surviving company requires Executive to be based more
than 50 miles from where Executive’s office is located immediately prior to the
Change of Control except for required travel on company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of FEI prior to the Change of Control.

 

6.2           Cause.   Termination of Executive’s Employment for “Cause” shall
mean termination upon (a) the willful and continued failure by Executive to
perform substantially Executive’s reasonably assigned duties with FEI (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Board of Directors, the Chief Executive Officer, or the
President of FEI, which specifically identifies the manner in which the Board of
Directors or FEI believes that Executive has not substantially performed
Executive’s duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to FEI.  No act, or failure to
act, on Executive’s part shall be considered “willful” unless done, or omitted
to be done, by Executive without reasonable belief that Executive’s action or
omission was in, or not opposed to, the best interests of FEI.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors shall be conclusively presumed to be done, or omitted
to be done, by Executive in the best interests of FEI.

 

6.3           Change of Control.  A Change of Control shall mean that one of the
following events has taken place:

 

(A)         The shareholders of FEI approve one of the following (“Approved
Transactions”):

 

4

--------------------------------------------------------------------------------


 

(i)            Any merger or statutory plan of exchange involving FEI (“Merger”)
in which FEI is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a Merger involving FEI in which the holders of Common Stock immediately
prior to the Merger have the same proportionate ownership of Common Stock of the
surviving corporation after the Merger; or

 

(ii)           Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of FEI or the adoption of any plan or proposal for the liquidation or
dissolution;

 

(B)          A tender or exchange offer, other than one made by FEI, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing at least 20 percent
of the voting power of outstanding securities of FEI;

 

(C)          FEI receives a report on Schedule 13D of the Exchange Act reporting
the beneficial ownership by any person (other than Philips Business Electronics
BV or any of its affiliates) of securities representing 20 percent or more of
the voting power of outstanding securities of FEI, except that if such receipt
shall occur during a tender offer or exchange offer described in (B) above, a
Change of Control shall not take place until the conclusion of such offer; or

 

(D)          During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of any person becoming a new director during such period was approved
by either (i) a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period or (ii) a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period and are not a party to this Agreement or a similar
Executive Severance Agreement with the Company.

 

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which

 

5

--------------------------------------------------------------------------------


 

results in Executive, or a group of persons which includes Executive, acquiring,
directly or indirectly, securities representing 20 percent or more of the voting
power of outstanding securities of FEI.

 

6.4           Disability.  Termination of Executive’s Employment based on
“Disability” shall mean termination without further compensation under this
Agreement, due to Executive’s absence from Executive’s full-time duties with FEI
for 180 consecutive days as a result of Executive’s incapacity due to physical
or mental illness, unless within 30 days after notice of termination by FEI
following such absence Executive shall have returned to the full–time
performance of Executive’s duties.

 

7.             Successors; Binding Agreement.

 

7.1           This Agreement shall be binding on and inure to the benefit of FEI
and its Successors and assigns.

 

7.2           This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s legal representatives, executors, administrators and
heirs.

 

8.             Resignation of Corporate Offices.  Executive will resign
Executive’s office, if any, as a director, officer or trustee of FEI, its
subsidiaries or affiliates and of any other corporation or trust of which
Executive serves as such at the request of FEI, effective as of the date of
termination of employment.  Executive agrees to provide FEI such written
resignation(s) upon request and that no severance will be paid until after such
resignation(s) are provided.

 

9.             Governing Law, Attorneys Fees.  This Agreement shall be construed
in accordance with and governed by the laws of the State of Oregon.

 

10.           Amendment.  No provision of this Agreement may be modified unless
such modification is agreed to in a writing signed by Executive and FEI.

 

11.           Severability.  If any of the provisions or terms of this Agreement
shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.

 

FEI COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Executive

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

1.             PARTIES.

 

The parties to Release of Claims (hereinafter “Release”)
are                                                     and FEI Company, an
Oregon corporation, as hereinafter defined.

 

1.1           EXECUTIVE.

 

For the purposes of this Release, “Executive”
means                                                 , and his attorneys,
heirs, executors, administrators, assigns, and spouse.

 

1.2           THE COMPANY.

 

For purposes of this Release the “Company” means FEI Company, an Oregon
corporation, its predecessors and successors, corporate affiliates, and all of
each corporation’s officers, directors, employees, insurers, agents, or assigns,
in their individual and representative capacities.

 

2.             BACKGROUND AND PURPOSE.

 

Executive was employed by Company.  Executive’s employment is ending
effective                       following a Change in Control as defined in
Section 6.3 (“Change in Control”) of the Executive Severance Agreement
(“Agreement”).  Pursuant to Section 3 of the Agreement, FEI is required to make
certain payments and/or provide certain benefits to Employee as a result of
termination of Executive’s employment.

 

The purpose of this Release is to settle, release and discharge all claims
Executive may have against Company, whether asserted or not, known or unknown,
including, but not limited to, all claims arising out of or related to
Executive’s employment, any claim for reemployment, or any other claims, whether
asserted or not, known or unknown, past or future, that relate to Executive’s
employment, compensation, reemployment, or application for reemployment.

 

A-1

--------------------------------------------------------------------------------


 

3.             RELEASE.

 

Executive waives, acquits and forever discharges Company from any obligations
Company has and all claims Executive may have against Company including, without
limitation, all claims arising from or related to Executive’s employment with
the Company, the termination of that employment, and all obligations and/or
claims arising from the Agreement or any other document or oral agreement
relating to employment compensation, benefits, severance or post-employment
issues.  Executive hereby releases Company from any and all claims, demands,
actions, or causes of action, whether known or unknown, that relates in any way
to Executive’s employment, compensation, benefits, reemployment, or application
for employment, and the termination of Executive’s employment.  This release
includes any and all claims, direct or indirect, under any applicable local,
state or federal authority, including but not limited to any claim arising under
the Oregon statutes dealing with employment, discrimination in employment,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Family and Medical Leave Act of 1993, the
Equal Pay Act of 1963, Executive Order 11246, the Rehabilitation Act of 1973,
the Uniformed Services Employment and Reemployment Rights Act of 1994, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, Oregon wage and
hour statutes, all as amended, any regulations under such authorities, the
Employee Retirement Income Security Act, and any applicable contract, tort, or
common law theories.

 

3.1           Reservations of Rights.

 

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications, or
the 401(k) plan maintained by the Company.

 

3.2           No Admission of Liability.

 

It is understood and agreed that the acts done and evidenced hereby and the
Release granted in this Agreement is not an admission of liability on the part
of Executive or Company.

 

4.             CONSIDERATION TO EXECUTIVE.

 

After receipt of this Release by Company fully endorsed by Executive, and
following the expiration of the seven- (7) day revocation period described in
Section 11 of this Release, without Executive’s revocation, Company shall pay:

 

a)  the lump sum of                          DOLLARS ($                        
) to Executive (less proper withholding) for severance and the reasonable
estimate of COBRA continuation coverage as provided in Sections 3.1 and 3.2 of
the Agreement;

 

b)  the amount of annual cash incentive based on the terms of Section 3.3 of the
Agreement (less proper withholding); [and]

 

A-2

--------------------------------------------------------------------------------


 

 

[c) the cash equivalent (less proper withholding) of the premium to maintain
Executive’s life insurance plan for 18 months as provided in Section 3.4 of the
Agreement.]

 

5.             NO DISPARAGEMENT.

 

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about Company.  The Company may take actions consistent with
breach of this Release should it determine that Executive has disparaged or made
false or adverse statements about Company.  The Company agrees to follow the
applicable policy(ies) regarding release of employment reference information.

 

6.             CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED
INFORMATION.

 

Executive shall not make unauthorized use or disclosure of any of the Company’s
confidential, proprietary or trade secret information, including, without
limitation, its products, customers and suppliers.  Moreover, Executive
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any employment agreement
between the Executive and Company.  Should Executive, Executive’s attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of Company, Executive shall promptly notify the Company of such
request by the most expeditious means in order to enable the Company to take any
reasonable and appropriate action to limit such disclosure.

 

7.             OPPORTUNITY FOR ADVICE OF COUNSEL.

 

Executive acknowledges that Executive has been, and hereby is, advised to seek
advice of counsel with respect to this Release.

 

8.             ENTIRE RELEASE.

 

Executive and Company acknowledge that no other party has made any promise,
representation, or warranty, express or implied, not contained in this Release
concerning the subject matter of this Release to induce this Release, and
Executive and Company acknowledge that they have not executed this Release in
reliance upon any such promise, representation, or warranty not contained in
this Release.

 

9.             SEVERABILITY.

 

Every provision of this Release is intended to be severable.  In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction, such illegality or
invalidity shall not affect the remaining terms and provisions of this Release,
which terms and provisions shall remain binding and enforceable.

 

A-3

--------------------------------------------------------------------------------


 

 

10.           ACKNOWLEDGMENTS.

 

Executive acknowledges that the Release provides severance pay and benefits
which the Company would otherwise have no obligation to provide.

 

Executive acknowledges that, in the event of termination as part of a group
layoff, the Company has provided the following information:  (a) the class or
group of employees offered the opportunity to obtain severance benefits similar
to those in the Release, (b) the eligibility factors required to obtain
severance benefits similar to those in the Release, (c) the time limits required
to obtain severance benefits similar to those in the Release, (d) the job titles
and ages of employees eligible or selected for severance benefits similar to
those in the Release, and (e) the ages of employees in the same classification
either not eligible or not selected.

 

11.           REVOCATION.

 

As provided by the Older Workers Benefit Protection Act, Executive shall have up
to forty-five (45) days to consider this Release.  For a period of seven (7)
days from execution of this Release, Executive may revoke this Release by so
indicating in a signed writing delivered to the Company during the seven- (7)
day revocation period.  Upon receipt of Executive’s signed Release and the end
of the revocation period without revocation by

 

A-4

--------------------------------------------------------------------------------


 

 

Executive, payment by Company as described in paragraph 4 above will be promptly
forwarded to Executive.

 

Dated:                                          

[Name of Executive]

 

STATE OF OREGON  )

                                 ) ss.

County of                      )

 

Personally appeared the above
named                                                      and acknowledged the
foregoing instrument to be his or her voluntary act and deed.

 

 

Before me:

 

 

 

Notary Public for

 

 

 

 

My commission expires:

 

 

 

 

FEI COMPANY

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

Its:

 

 

 

     On Behalf of “Company”

 

 

 

A-5

--------------------------------------------------------------------------------